                                           Case 4:19-cv-01843-KAW Document 79 Filed 07/20/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       THE CENTER FOR INVESTIGATIVE                    Case No. 4:19-cv-01843-KAW
                                           REPORTING, et al.,
                                   8                                                       ORDER GRANTING IN PART AND
                                                         Plaintiffs,                       DENYING IN PART SYNOPSYS,
                                   9                                                       INC.’S MOTION FOR LEAVE TO
                                                    v.                                     INTERVENE
                                  10
                                           U.S. DEPARTMENT OF LABOR,                       Re: Dkt. No. 48
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On January 30, 2020, Proposed Intervenor Synopsys, Inc. filed a motion for leave to

                                  14   intervene.

                                  15          Upon review of the moving papers, the Court finds this matter suitable for resolution

                                  16   without oral argument pursuant to Civil Local Rule 7-1(b), and, for the reasons set forth below,

                                  17   GRANTS IN PART AND DENIES IN PART Synopsys’s motion for leave to intervene.

                                  18                                         I.   BACKGROUND1
                                  19          Plaintiff the Center for Investigative Reporting (“CIR”) is a nonprofit, investigative news

                                  20   organization that publishes Reveal, an online news site, and has a weekly public radio show.

                                  21   (Compl., Dkt. No. 1 ¶ 13.) Plaintiff, Will Evans, is a staff reporter for Reveal and an employee of

                                  22   CIR. (Compl. ¶ 14.) Defendant U.S. Department of Labor (“DOL”) oversees the Office of Federal

                                  23   Contract Compliance Programs (“OFCCP”). (Compl. ¶ 15.)

                                  24          On January 4, 2018, Plaintiffs submitted a Freedom of Information Act (“FOIA”) request

                                  25   to DOL’s OFCCP seeking disclosure of federal contractors’ employment diversity reports (known

                                  26
                                  27   1
                                         This is an abbreviated factual background. The Court hereby incorporates the background
                                  28   information contained in the December 10, 2019 order on the cross-motions for summary
                                       judgment (Dkt. No. 39) as if restated here in full.
                                          Case 4:19-cv-01843-KAW Document 79 Filed 07/20/20 Page 2 of 9




                                   1   as EEO-1 reports). (See Compl. ¶ 2; Decl. of D. Lissette Geán, “Geán Decl.,” Dkt. No. 24-11 at ¶

                                   2   13, Ex. 1.) The request explicitly sought the 2016 EEO-1 Consolidated Report (Type 2) for 55

                                   3   named companies. (Geán Decl. ¶ 13.) Only 36 of those companies were identified as federal

                                   4   contractors, and each were notified by DOL of the plaintiffs’ FOIA request for their EEO-1, Type

                                   5   2 information. (Geán Decl. ¶¶ 15-16.) Of those 36 companies, 20 submitted written objections to

                                   6   DOL, and DOL informed these objectors that it would not release their EEO-1 Type 2 data to

                                   7   Plaintiffs. (Geán Decl. ¶¶ 23-24, Ex. 7.)

                                   8          On April 9, 2019, Plaintiffs filed this action. After the case was filed, some of the

                                   9   objectors decided to release the information, while others, including Synopsys, Inc., declined to do

                                  10   so. (See Geán Decl. ¶ 32.) As a result, the cross-motions for summary judgment, filed by DOL on

                                  11   August 23, 2019 and Plaintiffs on September 30, 2019, only pertained to its decision to withhold

                                  12   the EEO-1 Type 2 data for the ten companies that declined to release their information, including
Northern District of California
 United States District Court




                                  13   Synopsys. (See Def.’s Mot., Dkt. No. 24 at 6.) Synopsys cooperated with DOL and submitted a

                                  14   declaration in support of the Government’s motion for summary judgment. (See Decl. of Sarah

                                  15   Lee ISO Def.’s Mot. for Summary J., “Lee MSJ Decl.,” Dkt. 24-5.)

                                  16          On December 5, 2019, the Court held a hearing on the cross-motions, and, on December

                                  17   10, 2019, denied DOL’s motion for summary judgment and granted Plaintiffs’ cross-motion for

                                  18   summary judgment on the grounds that the information sought was not commercial, and,

                                  19   therefore, did not qualify for protection under Exemption 4. (12/10/19 Order, Dkt. No. 39 at 6-10.)

                                  20   Judgment was entered on December 10, 2019. (Dkt. No. 40.)

                                  21          On December 20, 2019, the Court granted the parties’ stipulation to extend the

                                  22   Government’s deadline to produce the unredacted EEO-1 reports to February 10, 2020, which was

                                  23   the deadline for the Government to file an appeal. (Dkt. No. 42.)

                                  24          On January 30, 2020, Synopsys filed a motion for leave to intervene. (Proposed

                                  25   Intervenor’s Mot., “P.I.’s Mot.,” Dkt. No. 48.) Synopsys explained that it was filing the motion,

                                  26   because DOL announced that it would not be appealing the December 10, 2019 order. Id. at 4.

                                  27   Also, on January 30, 2020, Synopsys filed an emergency motion to stay (Dkt. No. 49), and a

                                  28   motion to shorten time to hear the motion to stay (Dkt. No. 50).
                                                                                        2
                                          Case 4:19-cv-01843-KAW Document 79 Filed 07/20/20 Page 3 of 9




                                   1           On February 4, 2020, the undersigned granted both the motion to shorten time to hear the

                                   2   motion to stay and the emergency motion to stay as unopposed. (Dkt. No. 52.)

                                   3           On March 10, 2020, and pursuant to a stipulated briefing schedule, Plaintiffs and the

                                   4   Government filed separate oppositions to the motion for leave to intervene. (Pls.’ Opp’n, Dkt. No.

                                   5   64; Def.’s Opp’n, Dkt. No. 65.) On March 17, 2020, Synopsys filed a reply. (P.I.’s Reply, Dkt.

                                   6   No. 68.) The Government filed an administrative motion for leave to file supplemental material,

                                   7   which was granted in part. (Dkt. Nos. 70 & 75.) On May 8, 2020, DOL filed a supplemental brief.

                                   8   (Def.’s Br., Dkt. No. 76.) On May 14, 2020, Synopsys filed a supplemental brief. (P.I.’s Br., Dkt.

                                   9   No. 77.)

                                  10                                       II.      LEGAL STANDARD
                                  11           Under Federal Rule of Civil Procedure 24(a), on timely motion, anyone must be permitted

                                  12   to intervene as a matter of right who “claims an interest relating to the property or transaction that
Northern District of California
 United States District Court




                                  13   is the subject of the action, and is so situated that disposing of the action may as a practical matter

                                  14   impair or impede the movant's ability to protect its interest, unless existing parties adequately

                                  15   represent that interest. Fed. R. Civ. P. 24(a)(2). Thus, “the district court must grant the motion to

                                  16   intervene if four criteria are met: timeliness, an interest relating to the subject of the litigation,

                                  17   practical impairment of an interest of the party seeking intervention if intervention is not granted,

                                  18   and inadequate representation by the parties to the action.” United States v. State of Wash., 86 F.3d

                                  19   1499, 1503 (9th Cir. 1996) (citing Greene v. United States, 996 F.2d 973, 976 (9th Cir. 1993)).

                                  20           Alternatively, the district court has discretion to permit permissive intervention under Rule

                                  21   24(b), if a movant shows “(1) an independent ground for jurisdiction; (2) a timely motion; and (3)

                                  22   a common question of law and fact between the movant's claim or defense and the main action.”

                                  23   Blum v. Merrill Lynch Pierce Fenner & Smith Inc., 712 F.3d 1349, 1353 (9th Cir. 2013)

                                  24   (quotation and cite omitted).

                                  25                                             III.   DISCUSSION
                                  26           Proposed Intervenor Synopsys, Inc. seeks leave to intervene as a matter of right under

                                  27   Federal Rule of Civil Procedure 24(a). (P.I.’s Mot. at 2.) Alternatively, Synopsys seeks to

                                  28   intervene pursuant to the Court’s discretion under Rule 24(b). Id. at 8.
                                                                                            3
                                          Case 4:19-cv-01843-KAW Document 79 Filed 07/20/20 Page 4 of 9




                                   1            A.    Whether Synopsys is permitted to intervene as a matter of right.

                                   2                 i.   Timeliness
                                   3            “Timeliness is ‘the threshold requirement’ for intervention as of right. League of United

                                   4   Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997) (quoting United States v. State

                                   5   of Oregon, 913 F.2d 576, 588 (9th Cir. 1990)). If a motion to intervene is not timely, the Court

                                   6   need not address the remaining elements in Rule 24. United States v. State of Wash., 86 F.3d 1499,

                                   7   1503 (9th Cir. 1996) (citation omitted).

                                   8            Whether a motion is timely filed is determined by the totality of the circumstances facing

                                   9   would-be intervenors, with a focus on three primary factors: “(1) the stage of the proceeding at

                                  10   which an applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for and

                                  11   length of the delay.” Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 854 (9th Cir. 2016)

                                  12   (quoting United States v. Alisal Water Corp., 370 F.3d 915, 921 (9th Cir. 2004). In analyzing
Northern District of California
 United States District Court




                                  13   these factors, courts must consider that “[t]he crucial date for assessing the timeliness of a motion

                                  14   to intervene is when proposed intervenors should have been aware that their interests would not be

                                  15   adequately protected by the existing parties.” Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

                                  16   1999).

                                  17                      a. Stage of the Proceeding
                                  18            “Mere lapse of time alone is not determinative.” United States v. State of Oregon, 745 F.2d

                                  19   550, 552 (9th Cir. 1984). Generally, “‘a post-judgment motion to intervene is timely if filed

                                  20   within the time allowed for the filing of an appeal.’” U.S. ex rel. McGough v. Covington Techs.

                                  21   Co., 967 F.2d 1391, 1394 (9th Cir. 1992) (quoting Yniguez v. Arizona, 939 F.2d 727, 734 (9th

                                  22   Cir.1991)). Thus, the motion is not untimely simply because the motion for leave to intervene was

                                  23   filed after the case was closed.

                                  24            Here, Synopsys seeks to file a crossclaim against DOL in the nature of a reverse FOIA

                                  25   action, and “anticipates that the parties will cross-move for summary judgment on the reverse

                                  26   FOIA crossclaim (including addressing the question of commercial nature), and/or Synopsys will

                                  27   seek reconsideration of the grant of summary judgment on the FOIA claim, all of which can be

                                  28   adjudicated with no discovery or other pretrial proceedings.” (P.I.’s Mot. at 7-8.) Since the
                                                                                         4
                                          Case 4:19-cv-01843-KAW Document 79 Filed 07/20/20 Page 5 of 9




                                   1   motion was filed after judgment was entered, this factor weighs against Synopsys, particularly

                                   2   given that it expressly seeks to relitigate issues already determined in the December 10, 2019

                                   3   order. See Alaniz v. Tillie Lewis Foods, 572 F.2d 657, 659 n. 2 (9th Cir. 1978) (citing McDonald v.

                                   4   E. J. Lavino Co., 430 F.2d 1065 (5th Cir. 1970)) (The filing of the motion to intervene after the

                                   5   approval of the consent decree weighed heavily against the appellants, especially since they sought

                                   6   to relitigate issues that had already been determined.).

                                   7                    b. Prejudice to Existing Parties
                                   8          One of the most important factors in determining timeliness is prejudice to existing parties.

                                   9   United States v. State of Oregon, 745 F.2d 550, 552 (9th Cir. 1984); see also United States v. State

                                  10   of Oregon, 913 F.2d 576, 588 (9th Cir. 1990). Plaintiffs contend that they will be prejudiced if

                                  11   Synopsys is permitted to intervene, because they will be further delayed in their ability to publish

                                  12   a news article on their findings. (Pls.’ Opp’n at 6.) This argument is unavailing for two reasons.
Northern District of California
 United States District Court




                                  13   First, Plaintiffs should now have all other requested EEO-1 reports in their possession, so there is

                                  14   nothing stopping them from reporting on the other 35 federal contractors. Second, while Plaintiffs

                                  15   would be undoubtedly prejudiced if the undersigned permitted intervention to relitigate whether

                                  16   the reports were properly withheld under Exemption 4, if intervention was limited to the ability

                                  17   appeal, the delay would be similar to what it would have been had the Government appealed the

                                  18   December 10, 2019 order itself. (See P.I.’s Mot. at 8.)

                                  19          Thus, the Court finds that Plaintiffs would be prejudiced only if Synopsys were permitted

                                  20   to intervene to seek reconsideration of the motion for summary judgment. Plaintiffs would not be

                                  21   prejudiced if Synopsys were permitted to intervene for the limited purpose of appeal.

                                  22                    c. Reason for the Length of the Delay
                                  23          “A party seeking to intervene must act as soon as he knows or has reason to know that his

                                  24   interests might be adversely affected by the outcome of the litigation.” United States v. State of

                                  25   Or., 913 F.2d 576, 589 (9th Cir. 1990) (internal quotations omitted). Here, Synopsys was acutely

                                  26   aware that its interests may be adversely affected, as evidenced by its cooperation in the defense of

                                  27   the action by submitting a declaration in support of DOL’s motion for summary judgment. (P.I.’s

                                  28   Mot. at 6.) Despite this knowledge and cooperation, Synopsys did not attempt to intervene in the
                                                                                         5
                                          Case 4:19-cv-01843-KAW Document 79 Filed 07/20/20 Page 6 of 9




                                   1   case while it was open.

                                   2          Instead, Synopsys argues that, at the time the summary judgment motion was briefed, “it

                                   3   appeared the parties’ dispute would turn on the question of whether the EEO-1 Report data is

                                   4   ‘confidential’ within the meaning of Exemption 4.” (P.I.’s Mot. at 6.) That Synopsys did not

                                   5   believe that the December 10, 2019 order would turn on whether the information sought was

                                   6   “commercial,” as required by Exemption 4, until oral argument, does not mean that it was unaware

                                   7   that DOL did not adequately represent its interests. This is particularly true given that the

                                   8   supporting declaration provided by Sarah Lee, Vice President of Human Resources at Synopsys,

                                   9   in support of the Government’s motion for summary judgment addressed, albeit briefly, why she

                                  10   believed the information was commercial. (See Lee MSJ Decl. ¶ 4.) That Ms. Lee’s declaration

                                  11   focused on why she believed the information contained in the EEO-1 reports was confidential does

                                  12   not mean that Synopsys was not adequately represented. Rather, it is merely evidence of a failed
Northern District of California
 United States District Court




                                  13   legal argument, in which Synopsys actively participated.

                                  14          Moreover, the Court is not persuaded that this case is similar to Tocher v. City of Santa

                                  15   Ana, 219 F.3d 1040, 1045 (9th Cir. 2000), abrogated by City of Columbus v. Ours Garage &

                                  16   Wrecker Serv., Inc., 536 U.S. 424, 122 S. Ct. 2226, 153 L. Ed. 2d 430 (2002), and abrogated by

                                  17   Tillison v. City of San Diego, 406 F.3d 1126 (9th Cir. 2005). (See Mot. at 7.) In Tocher, the Ninth

                                  18   Circuit found that the post-judgment motion to intervene was timely because “it only became

                                  19   apparent after the district court issued its final judgment that the City had failed to adequately

                                  20   represent [the Proposed Intervenor’s] interests.” 219 F.3d at 1045. To the contrary, here,

                                  21   Synopsys’s interests were adequately represented during the entire litigation. In fact, DOL was

                                  22   defending this action to protect Synopsys’s EEO-1 report from disclosure and did so with

                                  23   Synopsys’s cooperation. Had Synopsys and the other nine objecting contractors decided to

                                  24   produce their EEO-1 Consolidated Reports (Type 2), the case would have been dismissed as moot.

                                  25          Now, Synopsys seeks to intervene on the grounds that its interests are not adequately

                                  26   represented “[i]n light of DOL’s just-disclosed decision not to use its resources to pursue an

                                  27   appeal….” (P.I.’s Mot. at 7.)

                                  28          Accordingly, Synopsys’s attempt to intervene is only timely as to seeking party status to
                                                                                          6
                                          Case 4:19-cv-01843-KAW Document 79 Filed 07/20/20 Page 7 of 9




                                   1   appeal, given that DOL has decided not to exercise its right to do so.

                                   2               ii.   Synopsys has a significant protectable interest related to the litigation.

                                   3           Synopsys contends that, due to the Government’s decision not to use its resources to

                                   4   appeal the December 10, 2019, order, its interest in protecting its confidential business

                                   5   information constitutes “a significant interest expressly protectable under FOIA’s Exemption 4.”

                                   6   (P.I.’s Mot. at 4.)

                                   7           In opposition, Plaintiffs argue that the information at issue does not qualify as having “a

                                   8   significant protectable interest” as required by the Ninth Circuit in Donnelly v. Glickman, 159 F.3d

                                   9   405 (9th Cir. 1998). (Pls.’ Opp’n at 7-8 )(emphasis added.) The Court disagrees. The Court notes

                                  10   that Donnelly instructs courts to broadly interpret the requirements for intervention under Rule

                                  11   24(a). 159 F.3d at 409. “An applicant has a ‘significant protectable interest’ in an action if (1) it

                                  12   asserts an interest that is protected under some law, and (2) there is a ‘relationship’ between its
Northern District of California
 United States District Court




                                  13   legally protected interest and the plaintiff's claims. Donnelly, 159 F.3d at 409 (citing Northwest

                                  14   Forest Resource Council v. Glickman, 82 F.3d 825, 837 (9th Cir.1996)).

                                  15           Here, Plaintiffs’ position that Synopsys has no significant protectable interests relies solely

                                  16   on the fact that the Court’s order held that the EEO-1 reports did not contain commercial

                                  17   information. Id. at 8. To the contrary, Synopsys’s position that the December 10, 2019 order was

                                  18   incorrectly decided and would result in the disclosure of what it believes to be commercial and

                                  19   confidential information protectable under Exemption 4 qualifies as a significant protectable

                                  20   interest. Furthermore, there is a relationship between this significant interest and Plaintiffs’ claims,

                                  21   because whether the EEO-1 report is protected is the only remaining issue in this case.

                                  22           Thus, the Court finds that Synopsys satisfies the significant protectable interest element of

                                  23   Rule 24(a).

                                  24
                                                  iii.   Whether there will be a practical impairment of an interest of the party
                                  25                     seeking intervention if intervention is not granted.

                                  26           Synopsys contends that its interests in protecting its confidential business information

                                  27   would be defeated, rather than merely impaired, if the December 10 order stands. (P.I.’s Mot. at

                                  28   5.) In opposition, Plaintiffs argues that this element cannot be met, because there is no significant
                                                                                          7
                                           Case 4:19-cv-01843-KAW Document 79 Filed 07/20/20 Page 8 of 9




                                   1   protectable interest. (Pls.’ Opp’n at 9.) For the reasons discussed above, the Court finds that

                                   2   Synopsis has a significant protectable interest in preventing the disclosure of the EEO-1 report.

                                   3   Thus, Synopsys’s ability to protect the information contained in the EEO-1 Report would be

                                   4   defeated if it were subject to imminent disclosure.

                                   5               iv.   Inadequate representation by the parties to the action
                                   6          As discussed above, the Court rejects Synopsys’s assertion that it was inadequately

                                   7   represented by DOL during the pendency of this action. See discussion, supra, Part III.A.i.c.

                                   8   Thus, the only area in which Synopsys lacks adequate representation is on appeal.

                                   9          Accordingly, the Court finds that Synopsys is permitted to intervene as a matter of right,

                                  10   but only for the purposes of appeal.2

                                  11          B.     Whether Synopsys should be given permissive intervention under Rule 24(b).
                                  12          Since the Court has decided that Synopsys is permitted to intervene on appeal as a matter
Northern District of California
 United States District Court




                                  13   of right under Rule 24(a), the Court must determine whether a more general intervention is

                                  14   warranted under Rule 24(b). The Court finds that it is not.

                                  15          Under Rule 24(b)(3), “[i]n exercising its discretion, the court must consider whether the

                                  16   intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Here,

                                  17   Synopsys seeks to intervene generally to seek reconsideration of the December 10, 2019 order,

                                  18   because it did not like the outcome. (See P.I.’s Mot. at 6.) This motion comes on the heels of

                                  19   exhaustive briefing on the cross-motions for summary judgment, in which Synopsys participated

                                  20   by providing a declaration in support of DOL’s motion. As discussed above, Plaintiffs would be

                                  21   both delayed and prejudiced if Synopsys was permitted to relitigate a case in which it had already

                                  22   been intimately involved. See discussion, supra, Part III.A.i.b.

                                  23          Indeed, Synopsys admits that
                                                     [e]arlier in this action, it appeared to Synopsys that its interests would
                                  24                 be adequately represented by DOL. Accordingly, Synopsys did not
                                                     intervene at that time; rather, it cooperated with DOL and submitted
                                  25                 a declaration in support of DOL’s motion for summary judgment. See
                                  26
                                  27
                                       2
                                        In its supplemental brief, the Government concedes that Synopsys has standing to appeal. (Defs.’
                                       Br. at 2.) The Court agrees that the requirements for Article III standing are met. Moreover,
                                  28   Plaintiffs do not argue in their opposition that Synopsys lacks standing to appeal, so any such
                                       argument is waived.
                                                                                          8
                                          Case 4:19-cv-01843-KAW Document 79 Filed 07/20/20 Page 9 of 9



                                                      ECF No. 24-5. At that time, it appeared the parties’ dispute would
                                   1                  turn on the question of whether the EEO-1 Report data is
                                                      “confidential” within the meaning of Exemption 4. See, e.g., ECF No.
                                   2                  24, at 7-15; ECF No. 24-5, at 1-4; ECF No. 29, at 4-7, 15-22. At oral
                                                      argument and in this Court’s summary-judgment ruling, however, it
                                   3                  became clear that this dispute might instead turn on whether the
                                                      information sought was “commercial” within the meaning of
                                   4                  Exemption 4.
                                   5   (P.I.’s Mot. at 6.) As a result, Synopsys contends that, in hindsight, it would have been better

                                   6   equipped to provide “its own industry-specific experience and knowledge to support its contention

                                   7   that the information is commercial.” Id. Synopsys, however, could have provided additional

                                   8   information addressing the commercial nature of the EEO-1 report in the supporting declaration it

                                   9   provided to the Government, which briefly touched on the commercial element, but it declined to

                                  10   do so because it believed it to be unnecessary. (See Lee MSJ Decl. ¶ 4; see also P.I.’s Mot. at 6.)

                                  11   That decision was ultimately the result of a failed legal strategy that focused on the confidentiality

                                  12   element of Exemption 4, and it would be unfair to now give Synopsys a “do-over” at Plaintiffs’
Northern District of California
 United States District Court




                                  13   expense.

                                  14          Accordingly, the Court declines to exercise its discretion under Rule 24(b). Synopsys’s

                                  15   intervention shall be limited to the ability to appeal the December 10, 2019 order.

                                  16                                        IV.    CONCLUSION
                                  17          For the reasons set forth above, Synopsys, Inc.’s motion for leave to intervene is

                                  18   GRANTED IN PART AND DENIED IN PART. Specifically, Synopsys, Inc.’s intervention is

                                  19   limited to the opportunity to appeal the December 10, 2019 order on the cross-motions for

                                  20   summary judgment. The stay in this case shall be lifted in 7 days, after which Synopsys shall have

                                  21   6 days to timely file a notice of appeal.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 20, 2020
                                                                                             __________________________________
                                  24                                                         KANDIS A. WESTMORE
                                  25                                                         United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                         9
